Title: To James Madison from John Thomas Ricketts, 28 December 1803 (Abstract)
From: Ricketts, John Thomas
To: Madison, James


28 December 1803, “Cameron Mills near Alexanda.” “If not contreary to the duties of your office, you will oblige me by Intimating the name of the Collector appointed for new Orleans, which I have this day understood to be a Mr Triste, who acted (as I am told) at Natchez in that capasity.” Inquires because [William G.] Garland, with whom Ricketts has “a Corsary Acquaintance” and who directed a fourteen-thousand-dollar trust with “all possible satisfaction,” has forwarded his credentials to Ricketts. “I had also Thought from his long Standing in that country with his knowledge of the manners and Habits and the Respective Languages where English is understood by Very Few, and more Especially from his Fairness of Character as a man of business and probity, and that attested by the most Respectable Sources In that country,” that the government could not fail to notice him. Has information that Trist “will Be much less satisfactory in that place, Than him alluded to.” “To me the case Either way is Equally Indiferent and for that Reason I will say no more about it.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Garland”). 2 pp.



   
   For an earlier recommendation of Garland for the same position, see Ricketts to JM, 31 Oct. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:597).



   
   Ricketts wrote again to JM later the same day (DNA: RG 59, LAR, 1801–9, filed under “Garland”; 1 p.; docketed by Jefferson) quoting a 1 Dec. 1803 letter just received from Garland which reported the transfer of Louisiana to France, mentioned local concerns regarding Spain’s dissatisfaction with the sale of the territory, and stated that Laussat had appointed Garland interim collector at New Orleans. Ricketts added, “I think if any one man can Indu[c]e the merchants of that country to decline Smuggling, it will be in the power of Mr Garland, and to Accomplish which there is not a doubt of his Exertions.”


